


Exhibit 10.2











THIRD AMENDED AND RESTATED GUARANTY OF PAYMENT
This THIRD AMENDED AND RESTATED GUARANTY OF PAYMENT (as the same may from time
to time be amended, restated, supplemented or otherwise modified, this
“Guaranty”) is entered into as of April 13, 2012 by each of the undersigned and
any other Person, as defined in the Credit Agreement, as hereinafter defined,
that becomes a party hereto by joined supplement or otherwise after the date
hereof (collectively, “Guarantors” and, individually, “Guarantor”), in favor of
KEYBANK NATIONAL ASSOCIATION, as administrative agent (“Agent”), for the benefit
of the Lenders, as hereinafter defined.
Recitals:
A.    STERIS CORPORATION, an Ohio corporation (together with its successors and
assigns, “Borrower”), is entering into the Third Amended and Restated Credit
Agreement, dated as of the date hereof (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”; except as
specifically defined herein, capitalized terms used herein that are defined in
the Credit Agreement have the respective meanings ascribed to such terms in the
Credit Agreement), by and among Borrower, Agent and the lending institutions
from time to time parties thereto (together with their respective successors and
assigns, collectively, “Lenders” and, individually, “Lender”).
B.    Each Guarantor is a Material Subsidiary of Borrower whose financing is
provided by the Loans, as hereinafter defined, and each Guarantor deems it to be
in its direct pecuniary and business interests that Borrower obtain from the
Lenders the Commitment and the Loans provided for in the Credit Agreement.
C.    Each Guarantor understands that the Lenders are willing to enter into the
Credit Agreement with Borrower only upon certain terms and conditions, one of
which is that the Guarantors guarantee the payment of the Debt and this Guaranty
is being executed and delivered in consideration of Agent and the Lenders
entering into the Credit Agreement and for other valuable considerations.
Agreement:
In consideration of the premises and the covenants hereinafter contained, each
of the Guarantors agrees as follows:
Section 1.Guaranty of Debt. Each Guarantor, jointly and severally, hereby
absolutely and unconditionally guarantees the prompt payment in full of all of
the Debt, whether now existing or hereafter arising, as and when the respective
parts thereof become due and payable (whether at the stated maturity, by
acceleration or otherwise) (the “Guaranteed Obligations”). If the Debt, or any
part thereof, is not paid in full when due and payable (whether at the stated
maturity, by acceleration or otherwise), Agent, on behalf of the Lenders, in
each case, has the right to proceed directly against any Guarantor under this
Guaranty to collect the payment in full of the Debt, regardless of whether or
not Agent, on behalf of the Lenders, has theretofore proceeded or is proceeding
against Borrower or any other Obligor. Agent and the Required Lenders, in their
sole discretion, may proceed against any Obligor, and may exercise each right,
power or privilege that Agent or the Lenders may then have, either
simultaneously or separately, and, in any event, at such time or times and as
often and




--------------------------------------------------------------------------------




in such order as Agent and the Required Lenders, in their sole discretion, may
from time to time deem expedient to collect the payment in full of the Debt.
Section 2.Payments Conditional. Whenever Agent or any Lender credits any payment
to the Debt or any part thereof, whatever the source or form of payment, the
credit shall be conditional as to each Guarantor unless and until the payment is
final and valid as to all the world. Without limiting the generality of the
foregoing, each Guarantor agrees that if any check or other instrument so
applied is dishonored by the drawer or any party thereto, each Lender, in each
case, may reverse any entry relating thereto on its books and such Guarantor
shall remain liable therefor, even if such Lender may no longer have in its
possession any evidence of the Debt to which the payment in question was
applied. If, in any bankruptcy, insolvency or similar proceeding or otherwise,
all or part of any payment with respect to Debt previously made under this
Guaranty shall be rescinded for any reason whatsoever, then the obligations
under this Guaranty shall be reinstated to the extent of the amount so rescinded
and, if theretofore terminated, this Guaranty shall be reinstated in full force
and effect and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of any Guarantor hereunder.
Section 3.Guarantors' Obligations Absolute and Unconditional. Regardless of the
duration of time, regardless of whether Borrower may from time to time cease to
be indebted to the Lenders and irrespective of any act, omission or course of
dealing whatever on the part of Agent or any Lender, each Guarantor's
liabilities and other obligations under this Guaranty shall remain in full
effect until the payment in full of the Debt. Without limiting the generality of
the foregoing:
(a)no Lender shall at any time be under any duty to any Guarantor to grant any
financial accommodation to Borrower, irrespective of any duty or commitment of
any of the Lenders to Borrower, or to follow or direct the application of the
proceeds of any such financial accommodation;
(b)each Guarantor waives (i) notice of the granting of any Loan to Borrower or
the incurring of any other indebtedness by Borrower or the terms and conditions
thereof, (ii) presentment, demand for payment and notice of dishonor of the Debt
or any part thereof, or any other indebtedness incurred by Borrower to any of
the Lenders, (iii) notice of any indulgence granted to any Obligor, (iv) any
other notice to which such Guarantor might, but for this waiver, be entitled,
(v) any defense based upon the invalidity or unenforceability of the Debt, (vi)
any law or regulation of any jurisdiction or any other event affecting any term
of the Debt, and (vii) any other circumstance that might constitute a defense of
the Borrower or any Guarantor (other than payment);
(c)Agent and the Lenders, in their sole discretion, may, without any prejudice
to their rights under this Guaranty, at any time or times, without notice to or
the consent of any Guarantor, (i) grant Borrower whatever financial
accommodations that Agent and the Lenders may from time to time deem advisable,
even if Borrower might be in default in any respect and even if those financial
accommodations might not constitute indebtedness the payment of which is
guaranteed hereunder, (ii) assent to any renewal, extension, consolidation or
refinancing of the Debt, or any part thereof, (iii) forbear from demanding
security, if Agent and the Lenders have the right to do so, (iv) release any
Obligor, irrespective of the consideration, if any, received therefor, (v) grant
any waiver or consent or forbear from exercising any right, power or privilege
that Agent and the Lenders may have or acquire, (vi) assent to any amendment,
deletion, addition, supplement or other modification in, to or of any writing
evidencing or securing any Debt or pursuant to which any Debt is created,
(vii) grant any other indulgence to any Obligor, (viii) accept any other Obligor
upon the Debt or any part thereof, and (ix) fail, neglect or omit in any way to
realize upon any collateral or to protect the Debt or any part thereof;
(d)each Guarantor's liabilities and other obligations under this Guaranty shall
survive any dissolution of such Guarantor; and
(e)each Guarantor's liabilities and other obligations under this Guaranty are
absolute and unconditional irrespective of any lack of validity or
enforceability of the Credit Agreement, the Notes, any Loan Document or any
other agreement, instrument or document evidencing the Loans or related thereto,
or any other defense available to such Guarantor in respect of this Guaranty.




--------------------------------------------------------------------------------




Section 4.Representations and Warranties. Each Guarantor represents and warrants
to Agent and each of the Lenders that (a) such Guarantor is a duly organized or
formed and validly existing entity, in good standing or full force and effect
under the laws of the state of its incorporation or formation, and is qualified
to do business in each state where a failure to so qualify would have a Material
Adverse Effect; (b) such Guarantor has legal power and right to execute and
deliver this Guaranty and to perform and observe the provisions hereof; (c) the
officer(s) executing and delivering this Guaranty on behalf of such Guarantor
have been duly authorized to do so, and this Guaranty, when executed, is legal
and binding upon such Guarantor in every respect; (d) except for matters
described or referenced in the Credit Agreement or any schedule thereto, no
litigation or proceeding is pending or threatened against such Guarantor before
any court or any administrative agency that, in such Guarantor's opinion, after
consultation with such Guarantor's counsel, is reasonably expected to have a
material adverse effect on such Guarantor; (e) such Guarantor has received
consideration that is the reasonable equivalent value of the obligations and
liabilities that such Guarantor has incurred to Agent and the Lenders; (f) such
Guarantor is not insolvent, as defined in any applicable state or federal
statute, nor will such Guarantor be rendered insolvent by the execution and
delivery of this Guaranty to Agent and the Lenders; (g) such Guarantor is not
engaged or about to engage in any business or transaction for which the assets
retained by such Guarantor are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Lenders incurred
hereunder; and (h) such Guarantor does not intend to, nor does such Guarantor
believe that it will, incur debts beyond its ability to pay such debts as they
mature.
Section 5.Incorporation of Credit Agreement. Each Guarantor agrees that all
representations, warranties, and covenants contained in the Credit Agreement
that are applicable to such Guarantor as a Company and/or as a Material
Subsidiary thereunder are specifically incorporated herein as if such statements
were made by such Guarantor herein. In addition, the LC Terms and Conditions are
incorporated herein by reference. For the avoidance of doubt, if a Letter of
Credit is requested under the Credit Agreement for the account of a Guarantor,
such Guarantor agrees that it will be bound by the LC Terms and Conditions with
respect to the Letter of Credit requested to be issued for its account.
Section 6.Subordination.
(a)Any Indebtedness of Borrower now or hereafter held by any Guarantor is hereby
subordinated to the Indebtedness of Borrower to Agent and the Lenders; and such
Indebtedness of Borrower to any Guarantor, if Agent, after an Event of Default
has occurred so requests, shall be collected, enforced and received by such
Guarantor as trustee for Agent and the Lenders and be paid over to Agent, for
the benefit of Agent and the Lenders, on account of the Indebtedness of Borrower
to Agent and the Lenders, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Prior
to the transfer by any Guarantor of any note or negotiable instrument evidencing
any Indebtedness of Borrower to such Guarantor, such Guarantor shall mark such
note or negotiable instrument with a legend that the same is subject to this
subordination.
(b)If and to the extent that any Guarantor makes any payment to Agent or any
Lender or to any other person pursuant to or in respect of this Guaranty, any
reimbursement, indemnification, contribution or similar claim that such
Guarantor may have against Borrower or any other Guarantor by reason thereof
shall be subject and subordinate to the prior termination of the Commitment and
indefeasible payment in full of all Debt owed to Agent and the Lenders.
Section 7.Subrogation Rights. Until such time as the Debt has been paid in full
in cash and otherwise fully performed and the Commitment under the Credit
Agreement has been terminated, each Guarantor hereby irrevocably waives all
rights of subrogation that it may at any time otherwise have as a result of this
Guaranty (whether contractual, under section 509 of the Bankruptcy Code, or
otherwise) to the claims of Agent and/or the Lenders against Borrower, any other
Guarantor or any other guarantor of or surety for the Debt.
Section 8.Contribution.
(a)Contribution Among Guarantors. Each Guarantor, in addition to the subrogation
rights it shall




--------------------------------------------------------------------------------




have against Borrower under applicable law as a result of any payment it makes
hereunder, shall also have a right of contribution against all other Guarantors
in respect of any such payment pro rata among the same based on their respective
net fair value as enterprises, provided any such right of contribution shall be
subject and subordinate to the prior payment in full of the Guaranteed
Obligations (and such Guarantor's obligations in respect thereof).
(b)Full Recourse Obligations; Effect of Fraudulent Transfer Laws, etc. It is the
desire and intent of each Guarantor, Agent and the other Lenders that this
Guaranty shall be enforced as a full recourse obligation of each Guarantor to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought. If and to the extent that the
obligations of any Guarantor under this Guaranty would, in the absence of this
sentence, be adjudicated to be invalid or unenforceable because of any
applicable state or federal law relating to fraudulent conveyances or transfers,
then the amount of such Guarantor's liability hereunder in respect of the
Guaranteed Obligations shall be deemed to be reduced ab initio to that maximum
amount that would be permitted without causing such Guarantor's obligations
hereunder to be so invalidated.
Section 9.Notice. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Guarantor, addressed to
it at 5960 Heisley Road, Mentor, Ohio 44060, Attention: Chief Financial Officer,
with a copy to the attention of General Counsel of Borrower, and, if to Agent or
a Lender, addressed to the address of Agent or such Lender specified on the
signature pages of the Credit Agreement. All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed
delivered (a) upon receipt when delivered in person, (b) upon receipt of
electronic confirmation of error free transmission when sent by facsimile or
other electronic means, or (c) upon receipt when sent by nationally (or
internationally, as the case may be) recognized overnight delivery service,
first class mail, registered mail, or certified mail.
Section 10.Miscellaneous. This Guaranty binds each Guarantor and its successors
and assigns and inures to the benefit of Agent and each Lender and their
respective successors and assigns, including, without limitation, each holder of
any Note evidencing any Debt. If, at any time, one or more provisions of this
Guaranty is or becomes invalid, illegal or unenforceable in whole or in part,
the validity, legality and enforceability of the remaining provisions will not
in any way be affected or impaired thereby. This Guaranty constitutes a final
written expression of all of the terms of this Guaranty, is a complete and
exclusive statement of those terms and supersedes all oral representations,
negotiations and prior writings, if any, with respect to the subject matter
hereof. The relationship between (a) the Guarantors and (b) Agent and the
Lenders with respect to this Guaranty is solely that of debtor and creditors,
respectively, and Agent and the Lenders have no fiduciary obligation toward any
Guarantor with respect to this Guaranty or the transactions contemplated hereby.
The captions herein are for convenience of reference only and shall be ignored
in interpreting the provisions of this Guaranty.
Section 11.Judgment Currency. If Agent, on behalf of the Lenders, obtains a
judgment or judgments against any Guarantor in an Alternate Currency, the
obligations of such Guarantor in respect of any sum adjudged to be due to Agent
or the Lenders hereunder (the “Judgment Amount”) shall be discharged only to the
extent that, on the Business Day following receipt by Agent of the Judgment
Amount in the Alternate Currency, Agent, in accordance with normal banking
procedures, may purchase Dollars with the Judgment Amount in such Alternate
Currency. If the amount of Dollars so purchased is less than the amount of
Dollars that could have been purchased with the Judgment Amount on the date or
dates the Judgment Amount (excluding the portion of the Judgment Amount that
accrued as a result of the failure of such Guarantor to pay the sum originally
due hereunder when it was originally due and owing to Agent or the Lenders
hereunder, under the Credit Agreement or under the Notes, as the case may be)
was originally due and owing (the “Original Due Date”) to Agent or the Lenders
hereunder (the “Loss”), such Guarantor agrees as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against the Loss, and if the amount of Dollars so purchased exceeds
the amount of Dollars that could have been purchased with the Judgment Amount on
the Original Due Date, Agent or such Lender agrees to remit




--------------------------------------------------------------------------------




such excess to such Guarantor.
Section 12.Payments Net of Taxes. All payments on account of principal, if any,
interest and other fees and amounts payable hereunder shall be made without
set-off or counterclaim and, unless otherwise required by law, shall be made
free and clear of and without deduction for withholding tax or similar tax,
present or future, imposed by any taxing authority in any jurisdiction (a
“Tax”). If any Guarantor shall be required to withhold or pay any Tax, it shall
make the required withholding and payment in accordance with and within the time
allowed by law, and shall nonetheless pay to the appropriate Lender such
additional amounts as shall be necessary to cause such Lender actually to
receive in full all amounts (after taking account of any further deduction or
withholding that is required to be made as a consequence of the payment of such
additional amounts) on account of principal and interest or other fees or
amounts owing to it hereunder, as if such Tax had not been paid. As soon as
practicable after the date that any Tax shall become due and payable, (i) each
Guarantor shall give to such Lender the original or a copy of a receipt for the
payment of the Tax, or, if such receipts are not issued by or received from the
taxing authority to which the Tax was paid, a certificate of an officer of such
Guarantor, confirming the date and amount of the payment so made and reasonable
details of the calculation of the amount due; and (ii) each Guarantor shall
indemnify and save such Lender harmless from and against any claim, liability,
loss, cost, expense (including without limitation legal, accounting and other
professional fees, and interest and penalty charges or fines imposed by any
taxing authority in respect of or arising from non-payment of such Tax) to which
such Lender may be exposed or that it may incur, by reason of any Guarantor's
failure to make punctual payment of any amount required to be paid to a taxing
authority pursuant to this Section.
Section 13.Amendments; Additional Guarantors. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by Agent acting at the direction of the requisite number of Lenders,
if any, required pursuant to Section 10.03 of the Credit Agreement, and, subject
to Section 3(c) hereto, the applicable Guarantor or Guarantors, as the case may
be, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Upon the execution and
delivery by any Person of a guaranty supplement in substantially the form of
Exhibit A hereto (each, a “Supplement”), (a) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document or Related Writing to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document or Related Writing to the “Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such
Supplement.
Section 14.Obligations and Agreement Independent. The obligations of each
Guarantor under this Guaranty are independent of the obligations of any other
Guarantor or any other Obligor, and a separate action or actions may be brought
and prosecuted against any Guarantor whether or not any action is brought
against any other Guarantor or any other Obligor and whether or not any other
Guarantor or any other Obligor is joined in any such action. This Guaranty shall
be construed as a separate agreement with respect to each of the Guarantors and
may be amended, modified, supplemented, waived, or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.


Section 15.Governing Law; Submission to Jurisdiction. The provisions of this
Guaranty and the respective rights and duties of each Guarantor, Agent and the
Lenders hereunder shall be governed by and construed in accordance with Ohio
law, without regard to principles of conflict of laws. Each Guarantor hereby
irrevocably submits to the non‑exclusive jurisdiction of any Ohio state or
federal court sitting in Cleveland, Ohio, over any action or proceeding arising
out of or relating to this Guaranty, any Loan Document




--------------------------------------------------------------------------------




or any Related Writing, and such Guarantor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Ohio state or federal court. Each Guarantor, on behalf of itself and its
Subsidiaries, hereby irrevocably waives, to the fullest extent permitted by law,
any objection it may now or hereafter have to the laying of venue in any action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. Each Guarantor agrees that a
final, nonappealable judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
Section 16.JURY TRIAL WAIVER. THE GUARANTORS, AGENT, AND THE LENDERS EACH WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG BORROWER, THE GUARANTORS, AGENT, AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
GUARANTY OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS RELATED THERETO.
[Remainder of page intentionally left blank.]










IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first written above.


AMERICAN STERILIZER
COMPANY
STERIS INC.
ISOMEDIX OPERATIONS INC.
STERIS ISOMEDIX SERVICES, INC.




By: /s/ William L. Aamoth_______
Name: William L. Aamoth
Title: Vice President and Treasurer of, and on
behalf of, each of the above Guarantors


























--------------------------------------------------------------------------------










EXHIBIT A


FORM OF
JOINDER SUPPLEMENT
TO
GUARANTY OF PAYMENT


This JOINDER SUPPLEMENT TO GUARANTY OF PAYMENT, dated as of [_______________]
(this “Supplement”), is made by [______________], a [______________] corporation
(together with its successors and assigns, the “Additional Guarantor”).
Recitals:
A.    STERIS Corporation, an Ohio corporation (the “Borrower”), is a party to
the Third Amended and Restated Credit Agreement, dated as of April 13, 2012 (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”), with the lenders from time to time party thereto
(collectively, the “Lenders”), and KeyBank National Association, as agent for
the Lenders (the “Agent”).
B.    In connection with the Credit Agreement, the Third Amended and Restated
Guaranty of Payment, dated as of April 13, 2012 (as the same may from time to
time be amended, restated, supplemented or otherwise modified, the “Guaranty”),
was executed by the Guarantors, as defined in the Guaranty, in favor of the
Agent, for the benefit of the Lenders.
C.    The Additional Guarantor is a Material Subsidiary of the Borrower and,
pursuant to Section 5.19 of the Credit Agreement, is required to become a
“Guarantor” under the Guaranty and to guarantee, for the benefit of Agent and
the Lenders, all of the Debt, as defined in the Credit Agreement.
D.    The Additional Guarantor deems it to be in its direct pecuniary and
business interests to become a “Guarantor” under the Guaranty and, accordingly,
desires to enter into this Supplement in order to satisfy the condition
described in the preceding paragraph and to induce the Agent and the Lenders, to
make financial accommodations to or for the benefit of the Additional Guarantor.
E.    The Additional Guarantor desires to become a Guarantor under the Guaranty.
Agreement:


In consideration of the foregoing and the other benefits accruing to the
Additional Guarantor, the receipt and sufficiency of which are hereby
acknowledged, the Additional Guarantor covenants and agrees with the Agent and
the Lenders as follows:
1.    Definitions. Capitalized terms used in this Supplement and not otherwise
defined herein or in the Guaranty shall have the meanings given to such terms in
the Credit Agreement.
2.    Supplement; Guaranty. The Additional Guarantor hereby acknowledges, agrees
and confirms that, by its execution of this Supplement, on and after the date
hereof it shall become a party to the Guaranty and shall be fully bound by, and
subject to, all of the covenants, terms, obligations and conditions of the
Guaranty applicable to a “Guarantor” as though originally party thereto as a
“Guarantor,” and the Additional Guarantor shall be deemed a “Guarantor” for all
purposes of the Guaranty and the other Loan Documents.




--------------------------------------------------------------------------------




The Additional Guarantor acknowledges and confirms that it has received a copy
of the Guaranty, the other Loan Documents and all exhibits thereto and has
reviewed and understands all of the terms and provisions thereof. The Additional
Guarantor (a) agrees that it will comply with all the terms and conditions of
the Guaranty as if it were an original signatory thereto, and (b) irrevocably
and unconditionally guarantees to the Agent and the Lenders the prompt payment
in full of all of the Debt, whether now existing or hereafter arising, as and
when the respective parts thereof become due and payable (whether at the stated
maturity, by acceleration or otherwise).
3.    Representations and Warranties. The Additional Guarantor, as of the date
hereof, hereby:
(a)    makes to the Agent and the Lenders each of the representations and
warranties contained in the Guaranty applicable to a Guarantor, except it is
understood that Guarantor is in the process of qualifying, but is not presently
qualified, in those jurisdictions in which it holds assets; and
(b)    represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 5.19 of the Credit
Agreement have been satisfied.
4.    Successors and Assigns; Entire Agreement. This Supplement is binding upon
and shall inure to the benefit of the Additional Guarantor, the Agent and each
of the Lenders and their respective successors and assigns. This Supplement and
the Guaranty set forth the entire agreement and understanding between the
parties as to the subject matter hereof and merge and supercede all prior
discussions, agreements and understandings of any and every nature among them.
This Supplement shall be a Loan Document under the Credit Agreement.
5.    Effect of this Supplement. Except as supplemented hereby, the Guaranty is
hereby ratified and confirmed and shall remain in full force and effect.
6.    Effectiveness. This Supplement shall not become effective unless and until
it shall have been executed and delivered by the Additional Guarantor to the
Agent and acknowledged and agreed to by each other Guarantor under the Guaranty.
7.    Headings. The descriptive headings of this Supplement are for convenience
or reference only and do not constitute a part of this Supplement.
8.    Governing Law. This Supplement is governed by and construed in accordance
with Ohio law, without regard to principals of conflict of laws.


9.    JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS SUPPLEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.














--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Additional Guarantor has duly executed this Supplement
as of the date first written above.
[---------------______________________________]


By:     
Name:     ________________________
Title:     ________________________




Acknowledged and agreed to:


STERIS CORPORATION
AMERICAN STERILIZER COMPANY
STERIS INC.
ISOMEDIX OPERATIONS INC.
STERIS ISOMEDIX SERVICES, INC.




By:     
Name:    _______________________
Title:    _______________________






































